                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                           NASHVILLE DIVISION
 ---------------------------------------------------------------x
                                                                : Chapter 11
 In re:                                                         :
                                                                : Case No. 3:20-bk-05438 (RSM)
 MTPC, LLC,                                                     :
 THE PROTON THERAPY CENTER, LLC,                                : Judge Randal S. Mashburn
 PCPT HAMLIN, LLC,                                              :
                                                                : Jointly Administered
                            Debtors.1                           :
 --------------------------------------------------------------

  OBJECTION OF RAYSEARCH AMERICAS, INC. TO NOTICE OF 365 CONTRACTS
     THAT MAY BE ASSUMED AND ASSIGNED IN CONNECTION WITH THE
                        SALE TRANSACTION

            RaySearch Americas, Inc. (“RaySearch”) by and through its undersigned co-counsel,

 hereby files this objection (the “Objection”) to the Notice of 365 Contracts That May Be

 Assumed and Assigned In Connection With The Sale Transaction [Docket No. 684, at Ex. B]

 (the “Cure Notice”). In support of this Objection, RaySearch respectfully states as follows:

                                             BACKGROUND

            1.      On December 15, 2020 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

 Bankruptcy Court for the Middle District of Tennessee District of New York (the “Bankruptcy

 Court”). The Debtors continue to operate their business and manage their properties as debtors-

 in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

            2.      On January 8, 2021, the Office of the United States Trustee (the “U.S. Trustee”)

 appointed the Official Committee of Unsecured Creditors (the “Committee”) pursuant to section

 1102(a)(1) of the Bankruptcy Code [Docket No. 144].

 1
       The jointly administered Debtors’ respective case numbers in these Chapter 11 Cases include: MTPC, LLC
       (“MTPC”), Case Number 3:20-bk-05438; The Proton Therapy Center, LLC (“PCPTK”), Case Number 3:20-
       bk-549; PCPT Hamlin, LLC (“PCPT Hamlin”), Case Number 3:20-bk-05440. The Debtors’ service address
       is: 1400 Dowell Springs Boulevard, Suite 350, Knoxville, TN 37909-2447.
 4813-5873-7914.3

Case 3:20-bk-05438          Doc 711     Filed 09/21/21 Entered 09/21/21 13:34:59                  Desc Main
                                       Document      Page 1 of 7
 I.         RaySearch Proofs of Claim

            3.      On March 5, 2021, RaySearch timely filed the following proofs of claim against

 the following Debtors in the amounts listed below:

   Proof of Claim                          Debtor                                 Amount
      Number
         49              The Proton Therapy Center, LLC                $1,194,925.53
         50              MTPC, LLC                                     $167,472.57
         53              PCPT Hamlin, LLC                              $1,064,768.00

 II.        Bid Procedures, Sale of Debtors’ Assets and Proposed Cure Amounts

            4.      On August 27, 2021, the Bankruptcy Court entered the Expedited Order (A)

 Approving Bid Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Scheduling

 Auction For And Hearing To Approve Sale Of Substantially All of The Debtors’ Assets, (C)

 Approving Form And Manner Of Notice Of Sale, Auction, And Sale Hearing, (D) Approving

 Assumption And Assignment Procedures, And (E) Granting Related Relief (the “Bid Procedures

 Order”) [Docket No. 675]. Pursuant to the Bid Procedures Order, on August 27, 2021, the

 Debtors served on the Cure Notice, which sets forth the proposed cure amounts in connection

 with the potential assumption and assignment of certain unexpired leases and executory

 contracts to the successful bidder for the Debtors’ assets.

            5.      With respect to RaySearch, the Cure Notice set forth the following contracts that

 are subject to potential assumption and assignment and the proposed cure amounts:

         Debtor                                Contract                  Proposed Cure Amount
 MTPC, LLC                            Vendor Agreement dated           $167,472.57
                                      September 29, 2017

 PCPT Hamlin, LLC                     Vendor Agreement dated           $1,064,768.00
                                      October 24, 2019


 See Cure Notice, at pp. 1, 5.


                                                    2
 4813-5873-7914.3

Case 3:20-bk-05438          Doc 711    Filed 09/21/21 Entered 09/21/21 13:34:59            Desc Main
                                      Document      Page 2 of 7
                                             OBJECTION

            6.      Section 365 of the Bankruptcy Code generally permits a debtor to assume or to

 reject an executory contract in the debtor's discretion. However, in order to assume an

 executory contract, the Debtor must (i) cure (or provide adequate assurance that they will

 promptly cure) all defaults that exist as of the Petition Date; (ii) compensate, or provide

 adequate assurance that they will compensate, the counterparty to the executory contract for any

 pecuniary loss arising from such defaults; and (iii) provide adequate assurance of future

 performance under the contract. 11 U.S.C. § 365.

 B.         Cure Amounts Includes Outstanding Post-petition Amounts Owed

            7.      Here, in the Cure Notice the Debtors listed the following Proposed Cure

 Amounts for the following agreements:

         Debtor                               Contract                  Proposed Cure Amount
 MTPC, LLC                           Vendor Agreement dated           $167,472.57
                                     September 29, 2017

 PCPT Hamlin, LLC                    Vendor Agreement dated           $1,064,768.00
                                     October 24, 2019


            8.      The proposed cure amounts listed in the Cure Notice appear to have been taken

 from the proofs of claim that were filed by RaySearch, which only listed the amounts owed to

 RaySearch as of the Petition Date. However, in order to assume a contract, the debtor must cure

 all defaults at the time of assumption, which includes post-petition amounts owed on such

 contract. See 11 U.S.C. § 365(b)(1). In the chart below, the column titled “Revised Proposed

 Cure Amount” reflects all prepetition amounts and post-petition amounts owed on the listed

 contract. Since the agreements provided that RaySearch would provide services for a set




                                                    3
 4813-5873-7914.3

Case 3:20-bk-05438         Doc 711     Filed 09/21/21 Entered 09/21/21 13:34:59           Desc Main
                                      Document      Page 3 of 7
 amount of time. RaySearch prorated the post-petition amounts owed up to October 6, 2021,

 which is the current scheduled date of the sale hearing.2

                    Debtor                           Contract                     Revised Proposed Cure
                                                                                          Amount
 MTPC, LLC                              Vendor Agreement dated                  $199,644.35
                                        September 29, 2017

 PCPT Hamlin, LLC                       Vendor Agreement dated                  $1,123,021.42
                                        October 24, 2019


            9.        Further, RaySearch files this Objection to note that the Cure Notice failed to list

 that certain Vendor Agreement between The Proton Therapy Center, LLC and RaySearch, dated

 August 14, 2013. The cure amount for such agreement is $1,253,178.95.

 C.         RaySearch Agreements Are Governed By Section 365(c) and
            Cannot be Assumed Absent Consent of RaySearch

            10.       RaySearch is a medical technology company that develops software used in

 radiation therapy of cancer and the agreements that RaySearch has with each of the Debtors is

 for both hardware and the license of intellectual property through a licensing agreement.

 Section 365(c) of the Bankruptcy Code provides, in relevant part:

                      The trustee may not assume or assign any executory contract . . . of the
                      debtor . . . if (1)(A) applicable law excuses a party, other than the debtor,
                      to such contract or lease from accepting performance from or rendering
                      performance to an entity other than the debtor . . . whether or not such
                      contract or lease prohibits or restricts assignment of rights or delegation of
                      duties; and (B) such party does not consent to such assumption or
                      assignment.

 11 U.S.C. § 365(c).




 2
          RaySearch reserves the right to further amend this Objection for any reason, including, without limitation,
 any amendment required to be made because the sale date is further extended, assumption of the contract occurs
 after October 6, 2021 or additional obligations under the contract become due.
                                                          4
 4813-5873-7914.3

Case 3:20-bk-05438            Doc 711     Filed 09/21/21 Entered 09/21/21 13:34:59                       Desc Main
                                         Document      Page 4 of 7
            11.     Federal law makes non-exclusive copyright licenses non-assignable absent

 consent of the licensor. See In re Catapult Entertainment, Inc., 165 F.3d 747 (9th Cir. 1999),

 cert. dismissed, 528 U.S. 924 (1999) (patent law renders non-exclusive patent licenses personal

 and nonassignable under Bankruptcy Code § 365(c)(1)); In re Sunterra Corp., 361 F.3d 257,

 271 (4th Cir. 2004) (holding that a debtor was statutorily barred by § 365(c)(1) from assuming a

 computer software license where contract counterparty did not consent to the assumption); see

 also In re Trump Entm't Resorts, Inc., 526 B.R. 116, 126 (Bankr. D. Del. 2015) (“Non-exclusive

 patent and copyright licenses create only personal and not property rights in the licensed

 intellectual property and so are not assignable.”); In re Rupari Holding Corp., 573 B.R. 111,

 119 (Bankr. D. Del. 2017) (holding that the debtor could not assume and assign a trademark

 license without the consent of the non-debtor licensor).

            12.     The RaySearch agreements are, or pertain to, non-exclusive licenses of

 copyrighted software. Therefore, pursuant to Bankruptcy Code section 365, the Debtors may

 not assume and assign any RaySearch agreement without RaySearch’s consent. At this time the

 ultimate purchaser of the assets is not known. For the reasons discussed herein, RaySearch does

 not consent to any proposed assumption and assignment at this time and reserves the right to file

 an objection to any further sale that seeks the unauthorized transfer of RaySearch contracts.

 Further, the payment of the correct cure amounts in connection with any of the RaySearch

 agreement should not be taken as consent by RaySearch to any proposed assumption and

 assignment of such agreements.

                                    RESERVATION OF RIGHTS

            13.     RaySearch expressly reserves all of its rights to supplement, modify or amend

 this Objection and make such other and further objections to the Cure Notice or any assumption


                                                    5
 4813-5873-7914.3

Case 3:20-bk-05438         Doc 711     Filed 09/21/21 Entered 09/21/21 13:34:59              Desc Main
                                      Document      Page 5 of 7
 and assignment of any contract between RaySearch and the Debtors until such time as a final

 order is entered approving the cure cost with respect to such contracts. Nothing set forth herein

 shall constitute a waiver, discharge or disallowance of any and all rights, claims, causes of

 action and defenses that RaySearch has asserted, or may assert, with respect to any of proofs of

 claim against the Debtors. In addition, nothing set forth herein shall be construed as a waiver,

 release, discharge or disallowance of any and all administrative claims of RaySearch against the

 Debtors.

                                          CONCLUSION

            WHEREFORE, RaySearch respectfully requests that this Court enter an order granting

 such other and further relief as this Court deems just and proper.

 Dated: September 21, 2021                             GLANKLER BROWN, PLLC

                                                       By: /s/ Michael P. Coury__________
                                                       Michael P. Coury
                                                       6000 Poplar Avenue
                                                       Suite 400
                                                       Memphis, TN 38119
                                                       Telephone: (901) 576-1886
                                                       Facsimile: (901) 525-2389
                                                       mcoury@glankler.com

                                                       -and-

                                                       NIXON PEABODY LLP
                                                       Victor Milione
                                                       53 State Street
                                                       Boston, MA 02109
                                                       Telephone: (617) 345-1000
                                                       Facsimile: (617) 345-1300
                                                       vmilione@nixonpeabody.com

                                                       -and-

                                                       Christopher J. Fong
                                                       55 West 46th Street
                                                       New York, NY 10036

                                                  6
 4813-5873-7914.3

Case 3:20-bk-05438        Doc 711    Filed 09/21/21 Entered 09/21/21 13:34:59            Desc Main
                                    Document      Page 6 of 7
                                                    Telephone: (212) 940-3000
                                                    Facsimile: (212) 940-3111
                                                    cfong@nixonpeabody.com

                                                    Co-Counsel to RaySearch Americas, Inc.


                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 21, 2021, I caused a true and correct copy of the
 foregoing document to be served electronically by the Electronic Filing System for the United
 States Bankruptcy Court for the Middle District of Tennessee on all the parties registered to
 receive CM/ECF notice in these Chapter 11 Cases.



                                                    /s/ Michael P. Coury
                                                    Michael P. Coury




                                                7
 4813-5873-7914.3

Case 3:20-bk-05438     Doc 711     Filed 09/21/21 Entered 09/21/21 13:34:59           Desc Main
                                  Document      Page 7 of 7
